DSD Rev. 09/17




                                                    UNITED STATES DISTRICT COURT
                                                                         DISTRICT OF SOUTH DAKOTA
                                                                                       Western Division

                                 Holli Telford                                                                           EXHIBIT LIST
                                           V.
                         Ron A. Bradeen, et al.                                                                           Case Number: 5:17-cv-5042-JLV

  PRESIDING JUDGE                                                       PLAINTIFF’S ATTORNEY                                    DEFENDANT’S ATTORNEY
     Jeffrey L. Viken, United States Chief Judge                                                                                G. Bernard/G. Wheeler/G. Erlandson/M. Luce
  TRIAL DATE (S)                                                        COURT REPORTER                                          COURTROOM DEPUTY
                        April 24, 2019                                                 Sheri Not Help Him                                         KMH
  PLF.      DEF.       COURT             DATE
                                                           ADMITTED                                                    DESCRIPTION OF EXHIBITS
  NO.       NO.         NO.             OFFERED
                                                                             Plaintiff’s Verified Sur-Reply to First American Title Ins. Co. Reply
            101                         4/24/19                  X
                                                                             (Doc. 72)
            102                         4/24/19                  X           5:17-cv-5042-JLV Docket Sheet
            103                         4/24/19                  X           Notice of Appeal (Doc. 134)
            104                         4/24/19                  X           Notice of Electronic Filing Notice of Appeal (Doc. 134)
            105                         4/24/19                  X           Clerk of Court Date Stamp
            106                         4/24/19                  X           Original Stamped Notice of Appeal
            107                         4/24/19                  X           Wendy Carlson Curriculum Vitae
                                                                             Declaration of Holli Telford in Support of Verified Motion to Recall
            108                         4/24/19                  X
                                                                             the Remand Order (Entry ID: 4760404)
            109                         4/24/19                  X           Thielen email to Ludeman




                                                                                                                                      Page 1 of Click here to enter text.
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.
